105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kelvin l. SCOTT, Appellant,v.COUNTY OF BLACK HAWK, IOWA;  Black Hawk County Sheriff;Black Hawk County Jail, Appellees.
No. 96-2247.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kelvin Scott appeals the district court's1 dismissal of his 42 U.S.C. § 1983 deliberate indifference action.  Having carefully reviewed the record and the parties' briefs, we conclude that the judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We also deny Scott's motion for appointment of counsel.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa